Name: Commission Implementing Decision (EU) 2016/1236 of 27 July 2016 amending the Annex to Implementing Decision 2014/709/EU concerning animal health control measures relating to African swine fever in certain Member States, as regards the entries for Estonia, Latvia, Lithuania and Poland (notified under document C(2016) 4983) (Text with EEA relevance)
 Type: Decision_IMPL
 Subject Matter: agricultural activity;  agricultural policy;  Europe;  means of agricultural production
 Date Published: 2016-07-28

 28.7.2016 EN Official Journal of the European Union L 202/45 COMMISSION IMPLEMENTING DECISION (EU) 2016/1236 of 27 July 2016 amending the Annex to Implementing Decision 2014/709/EU concerning animal health control measures relating to African swine fever in certain Member States, as regards the entries for Estonia, Latvia, Lithuania and Poland (notified under document C(2016) 4983) (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Directive 89/662/EEC of 11 December 1989 concerning veterinary checks in intra-Community trade with a view to the completion of the internal market (1), and in particular Article 9(4) thereof, Having regard to Council Directive 90/425/EEC of 26 June 1990 concerning veterinary and zootechnical checks applicable in intra-Community trade in certain live animals and products with a view to the completion of the internal market (2), and in particular Article 10(4) thereof, Having regard to Council Directive 2002/99/EC of 16 December 2002 laying down the animal health rules governing the production, processing, distribution and introduction of products of animal origin for human consumption (3), and in particular Article 4(3) thereof, Whereas: (1) Commission Implementing Decision 2014/709/EU (4) lays down animal health control measures in relation to African swine fever in certain Member States. The Annex to that Implementing Decision demarcates and lists certain areas of those Members States in Parts I, II, III and IV of that Annex differentiated by the level of risk based on the epidemiological situation. That list includes certain areas of Estonia, Latvia, Lithuania and Poland. (2) In June and July 2016, further cases of African swine fever in wild boar populations occurred in the areas of Jekabpils County, Baldones County and Riga County in Latvia, further cases in wild boar populations occurred in the areas of PÃ ¤rnu County, Harju County and in Rapla County in Estonia and a case in wild boar populations occurred in the area of CzyÃ ¼e in Poland. Those areas are listed in Part I of the Annex to Implementing Decision 2014/709/EU, in close proximity to the areas listed in Part II of that Annex. Accordingly, certain areas of Estonia, Latvia and Poland listed in Part I should now be listed in Part II and some new areas of Latvia should be listed in Part I of the Annex to Implementing Decision 2014/709/EU. (3) In June and July 2016, further outbreaks of African swine fever in domestic pigs occurred in JÃ µgeva County and LÃ ¤Ã ¤ne-Viru County in Estonia, certain areas of Estonia currently listed in Part II should now be listed in Part III of the Annex to Implementing Decision 2014/709/EU. (4) In June and July 2016, further outbreaks of African swine fever in domestic pigs occurred in the area of ElektrÃ nai, AnykÃ ¡ciu and Kruonio in Lithuania. Those areas are currently listed in Part II of the Annex to Implementing Decision 2014/709/EU. Accordingly, in Lithuania certain areas listed in Part II should be listed in Part III of that Annex. (5) In June and July 2016, further outbreaks of African swine fever in domestic pigs occurred in the area of HajnÃ ³wka in Poland, This area is currently listed in Part II of the Annex to Implementing Decision 2014/709/EU. Accordingly, in Poland, the existing list in Part I of the Annex to Implementing Decision 2014/709/EU should be expanded to the south and certain areas listed in Parts I and II should be listed in Part III of that Annex. (6) The evolution of the current epidemiological situation of African swine fever in the affected wild boar populations in the Union should be considered in the assessment of the animal health risk represented to the situation as regards that disease in Estonia, Latvia, Lithuania and Poland. In order to focus animal health control measures and to prevent the further spread of African swine fever, as well as to prevent any unnecessary disturbance to trade within the Union and to avoid unjustified barriers to trade by third countries, the Union list of areas subject to the animal health control measures set out in the Annex to Implementing Decision 2014/709/EU should be amended to take into account the changes in the current epidemiological situation as regards that disease in Estonia, Latvia, Lithuania and Poland. (7) The Annex to Implementing Decision 2014/709/EU should therefore be amended accordingly. (8) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Plants, Animals, Food and Feed, HAS ADOPTED THIS DECISION: Article 1 The Annex to Implementing Decision 2014/709/EU is replaced by the text in the Annex to this Decision. Article 2 This Decision is addressed to the Member States. Done at Brussels, 27 July 2016. For the Commission Vytenis ANDRIUKAITIS Member of the Commission (1) OJ L 395, 30.12.1989, p. 13. (2) OJ L 224, 18.8.1990, p. 29. (3) OJ L 18, 23.1.2003, p. 11. (4) Commission Implementing Decision 2014/709/EU of 9 October 2014 concerning animal health control measures relating to African swine fever in certain Member States and repealing Implementing Decision 2014/178/EU (OJ L 295, 11.10.2014, p. 63). ANNEX ANNEX PART I 1. Latvia The following areas in Latvia:  in the novads of Bauskas, the pagasti of Ã ªslÃ «ces, GailÃ «Ã ¡u, Brunavas and Ceraukstes,  in the novads of Dobeles the pagasti of JaunbÃ rzes, Dobeles and BÃ rzes,  in the novads of Jelgavas the pagasti of Kalnciema, LÃ «vbÃ rzes, GlÃ «das, SvÃ tes, Platones, Vircavas, Jaunsvirlaukas, ZaÃ ¼enieku, Vilces, Lielplatones, Elejas and Sesavas,  in the novads of Tukuma the pagasti of Slampes and DÃ ¾Ã «kstes,  the novads of Engures,  the novads of RundÃ les,  the novads of StopiÃ u,  the republikas pilsÃ ta of Jelgava,  the republikas pilsÃ ta of JÃ «rmala,  the pilsÃ ta of Bauska, 2. Lithuania The following areas in Lithuania:  in the rajono savivaldybÃ  of Jurbarkas, the seniÃ «nijos of RaudonÃ s, Veliuonos, SeredÃ ¾iaus and JuodaiÃ iÃ ³,  in the rajono savivaldybÃ  of Pakruojis, the seniÃ «nijos of KlovainiÃ ³, Rozalimo and Pakruojo,  in the rajono savivaldybÃ  of PaneveÃ ¾ys, the part of the Krekenavos seniÃ «nijos located to the west of the river NevÃ Ã ¾is,  in the rajono savivaldybÃ  of Raseiniai, the seniÃ «nijos of Ariogalos, Ariogalos miestas, Betygalos, PagojukÃ ³ and Ã iluvos,  in the rajono savivaldybÃ  of Ã akiai, the seniÃ «nijos of PlokÃ ¡Ã iÃ ³, KriÃ «kÃ ³, LekÃ Ã iÃ ³, LukÃ ¡iÃ ³, GriÃ ¡kabÃ «dÃ ¾io, BarzdÃ ³, Ã ½virgÃ ¾daiÃ iÃ ³, SintautÃ ³, Kudirkos NaumiesÃ io, SlavikÃ ³, Ã akiÃ ³,  the rajono savivaldybÃ  of Pasvalys,  the rajono savivaldybÃ  of VilkaviÃ ¡kis,  the rajono savivaldybÃ  of RadviliÃ ¡kis,  the savivaldybÃ  of Kalvarija,  the savivaldybÃ  of KazlÃ ³ RÃ «da,  the savivaldybÃ  of MarijampolÃ . 3. Poland The following areas in Poland: In the wojewÃ ³dztwo podlaskie:  the gminy of AugustÃ ³w with the city of AugustÃ ³w, Nowinka, PÃ aska, Sztabin and BargÃ Ã ³w KoÃ cielny in the powiat augustowski,  the gminy of Choroszcz, Juchnowiec KoÃ cielny, SuraÃ ¼, TuroÃ Ã  KoÃ cielna, Tykocin, Ã apy, PoÃ wiÃtne, Zawady and Dobrzyniewo DuÃ ¼e in the powiat biaÃ ostocki,  the parts of the gminy of Kleszczele and Czeremcha located to the West of road number 66, in the powiat hajnowski,  the gminy of Kobylin-Borzymy, Kulesze KoÃ cielne, SokoÃ y, Wysokie Mazowieckie with the city of Wysokie Mazowieckie, Nowe Piekuty, Szepietowo, Klukowo and Ciechanowiec in the powiat wysokomazowiecki,  the powiat sejneÃ ski,  the gminy of Rutka-Tartak, Szypliszki, SuwaÃ ki, Raczki in the powiat suwalski,  the gmina of Rutki in the powiat zambrowski,  the gminy of Suchowola and Korycin in the powiat sokÃ ³lski,  the gminy of BraÃ sk with the city of BraÃ sk, BoÃ ki, Rudka, Wyszki, the part of the gmina of Bielsk Podlaski located to the West of the line created by road number 19 (going northwards from the city of Bielsk Podlaski) and prolonged by the eastern border of the city of Bielsk Podlaski and road number 66 (going southwards from the city of Bielsk Podlaski), the city of Bielsk Podlaski, the part of the gmina of Orla located to the West of road number 66, in the powiat bielski,the powiat M. BiaÃ ystok,  the powiat M. SuwaÃ ki,  the powiat moniecki,  the powiat siemiatycki. PART II 1. Estonia The following areas in Estonia:  the linn of Kallaste,  the linn of Rakvere,  the linn of Tartu,  the linn of Viljandi,  the maakond of Harjumaa (excluding the part of the vald of Kuusalu located to the South of road 1 (E20), the vald of Aegviidu and the vald of Anija),  the maakond of IDA-Virumaa,  the maakond of LÃ ¤Ã ¤nemaa,  the maakond of PÃ ¤rnumaa,  the maakond of PÃ µlvamaa,  the maakond of Raplamaa,  the part of the vald of Kuusalu located to the North of road 1 (E20),  the part of the vald of PÃ ¤rsti located to the West of road 24126,  the part of the vald of Suure-Jaani located to the West of road 49,  the part of the vald of Tamsalu located to the North-East of the Tallinn-Tartu railway,  the part of the vald of Tartu located to the East of the Tallinn-Tartu railway,  the part of the vald of Viiratsi located to the West of the line defined by the Western part of road 92 until the junction to road 155, then road 155 until the junction to road 24156, then road 24156 until it crosses Verilaske river, then the Verilaske river until it reaches the southern border of the vald,  the vald of Abja,  the vald of Alatskivi,  the vald of Avanduse,  the vald of Haaslava,  the vald of Haljala,  the vald of Halliste,  the vald of Kambja,  the vald of Karksi,  the vald of Koonga,  the vald of KÃ µpu,  the vald of Laekvere,  the vald of Luunja,  the vald of MÃ ¤ksa,  the vald of MÃ ¤rjamaa,  the vald of Meeksi,  the vald of PeipsiÃ ¤Ã ¤re,  the vald of Piirissaare,  the vald of RÃ ¤gavere,  the vald of Rakvere,  the vald of Saksi,  the vald of SÃ µmeru,  the vald of Vara,  the vald of Vihula,  the vald of VÃ µnnu. 2. Latvia The following areas in Latvia:  in the novads of Bauskas, the pagasti of MeÃ ¾otnes, Codes, DÃ viÃ u and Vecsaules,  in the novads of Jelgavas the pagasts of Valgunde,  in the novads of LimbaÃ ¾u, the pagasti of Skultes, VidriÃ ¾u, LimbaÃ ¾u and Umurgas,  in the novads of SalacgrÃ «vas, the pagasts of Liepupes,  the novads of ÃdaÃ ¾u,  the novads of Aizkraukles, the novads of AknÃ «stes,  the novads of AlÃ «ksnes,  the novads of Amatas,  the novads of Apes,  the novads of BabÃ «tes,  the novads of Baldones,  the novads of Baltinavas,  the novads of Balvu,  the novads of Carnikavas,  the novads of CÃ su,  the novads of Cesvaines,  the novads of Ã rgÃ ¼u,  the novads of Garkalnes,  the novads of Gulbenes,  the novads of Iecavas,  the novads of IkÃ ¡Ã ·iles,  the novads of IlÃ «kstes,  the novads of InÃ ukalna,the novads of Jaunjelgavas,  the novads of Jaunpiebalgas,  the novads of JÃ kabpils,  the novads of Ã ¶eguma,  the novads of Ã ¶ekavas,  the novads of KocÃ nu,  the novads of Kokneses,  the novads of Krimuldas,  the novads of Krustpils,  the novads of LielvÃ rdes,  the novads of LÃ «gatnes,the novads of LÃ «vÃ nu,  the novads of LubÃ nas,  the novads of Madonas,  the novads of MÃ lpils,  the novads of MÃ rupes,  the novads of Neretas,  the novads of Ogres,  the novads of Olaines,  the novads of Ozolnieki,  the novads of PÃ rgaujas,  the novads of PÃ ¼aviÃ u,  the novads of PriekuÃ ¼u,  the novads of Raunas,  the novads of RopaÃ ¾u,  the novads of RugÃ ju,  the novads of Salas,  the novads of Salaspils  the novads of Saulkrastu,  the novads of SÃ jas,  the novads of Siguldas,  the novads of SkrÃ «veru,  the novads of Smiltenes,  the novads of VarakÃ ¼Ã nu,  the novads of Vecpiebalgas,  the novads of Vecumnieku,  the novads of ViesÃ «tes,  the novads of ViÃ ¼akas,  the pilsÃ ta of LimbaÃ ¾i,  the republikas pilsÃ ta of JÃ kabpils,  the republikas pilsÃ ta of Valmiera. 3. Lithuania The following areas in Lithuania:  in the rajono savivaldybÃ  of AnykÃ ¡Ã iai, the seniÃ «nijos of Kavarskas, Kurkliai and the part of AnykÃ ¡Ã iai located south west to the road No 121 and No 119,  in the rajono savivaldybÃ  of Jonava, the seniÃ «nijos of Ã ilÃ ³, BukoniÃ ³ and, in the Ã ½eimiÃ ³ seniÃ «nija, the kaimai of BiliuÃ ¡kiai, DrobiÃ ¡kiai, Normainiai II, NormainÃ liai, JuÃ ¡konys, Pauliukai, MitÃ niÃ ¡kiai, Zofijauka, Naujokai,  in the rajono savivaldybÃ  of Kaunas, the seniÃ «nijos of Akademijos, AlÃ ¡Ã nÃ ³, BabtÃ ³, Batniavos, Ã ekiÃ ¡kÃ s, Domeikavos, EÃ ¾erÃ lio, Garliavos, Garliavos apylinkiÃ ³, KaÃ erginÃ s, Kulautuvos, Linksmakalnio, Raudondvario, RingaudÃ ³, RokÃ ³, SamylÃ ³, Taurakiemio, UÃ ¾liedÃ ¾iÃ ³, Vilkijos, Vilkijos apylinkiÃ ³ and ZapyÃ ¡kio,  in the rajono savivaldybÃ  of KÃ dainiai, the seniÃ «nijos of JosvainiÃ ³, Pernaravos, KrakiÃ ³, Dotnuvos, GudÃ ¾iÃ «nÃ ³, SurviliÃ ¡kio, VilainiÃ ³, Truskavos, Ã Ã tos, KÃ dainiÃ ³ miesto,  in the rajono savivaldybÃ  of PanevÃ Ã ¾ys the seniÃ «nijos of KarsakiÃ ¡kio, NaujamiesÃ io, PaÃ ¯strio, PanevÃ Ã ¾io, Ramygalos, SmilgiÃ ³, UpytÃ s, VadokliÃ ³,VelÃ ¾io and the part of Krekenavos seniÃ «nija located to the east of the river NevÃ Ã ¾is,  in the rajono savivaldybÃ  of Prienai the seniÃ «nijos of VeiveriÃ ³, Ã ilavoto, Naujosios Ã ªtos, BalbieriÃ ¡kio, AÃ ¡mintos, IÃ ¡lauÃ ¾o, PakuoniÃ ³,  in the rajono savivaldybÃ  of Ã alÃ ininkai, the seniÃ «nijos of JaÃ ¡iÃ «nÃ ³, TurgeliÃ ³, AkmenynÃ s, Ã alÃ ininkÃ ³, GerviÃ ¡kiÃ ³, ButrimoniÃ ³, EiÃ ¡iÃ ¡kiÃ ³, PoÃ ¡koniÃ ³, DieveniÃ ¡kiÃ ³,  in the rajono savivaldybÃ  of VarÃ na, the seniÃ «nijos of Kaniavos, MarcinkoniÃ ³, MerkinÃ s,  in the rajono savivaldybÃ  of Vilnius the seniÃ «nijos of MaiÃ ¡iagala, ZujÃ «nÃ ³, AviÃ ¾ieniÃ ³, RieÃ ¡Ã s, PaberÃ ¾Ã s, NemenÃ inÃ s, NemenÃ inÃ s miesto, SuÃ ¾ioniÃ ³, BuivydÃ ¾iÃ ³, BezdoniÃ ³, LavoriÃ ¡kiÃ ³, MickÃ «nÃ ³, Ã atrininkÃ ³, KalveliÃ ³, NemÃ Ã ¾iÃ ³, Rudaminos, RÃ «kainiÃ ³, MedininkÃ ³, Marijampolio, PagiriÃ ³, KuodiÃ ¡kiÃ ³,  the miesto savivaldybÃ  of Alytus,  in the rajono savivaldybÃ  of Utena the seniÃ «nijos of SudeikiÃ ³, Utenos, Utenos miesto, KuktiÃ ¡kiÃ ³, DaugailiÃ ³, TauragnÃ ³, SaldutiÃ ¡kio,  in the miesto savivaldybÃ  of Alytus the seniÃ «nijos of PivaÃ ¡iÃ «nÃ ³, Punios, DaugÃ ³, AlovÃ s, NemunaiÃ io, RaitininkÃ ³, Miroslavo, Krokialaukio, Simno, Alytaus,  the miesto savivaldybÃ  of Kaunas,  the miesto savivaldybÃ  of PanevÃ Ã ¾ys,  the miesto savivaldybÃ  of Prienai,  the miesto savivaldybÃ  of Vilnius,  the rajono savivaldybÃ  of BirÃ ¾ai,  the rajono savivaldybÃ  of Druskininkai,  the rajono savivaldybÃ  of Ignalina,  the rajono savivaldybÃ  of Lazdijai,  the rajono savivaldybÃ  of MolÃ tai,  the rajono savivaldybÃ  of RokiÃ ¡kis,  the rajono savivaldybÃ  of Ã irvintos,  the rajono savivaldybÃ  of Ã venÃ ionys,  the rajono savivaldybÃ  of UkmergÃ ,  the rajono savivaldybÃ  of Zarasai,  the savivaldybÃ  of BirÃ ¡tonas,  the savivaldybÃ  of Visaginas. 4. Poland The following areas in Poland: In podlaskie wojewÃ ³dztwo:  the gminy of Czarna BiaÃ ostocka, GrÃ ³dek, MichaÃ owo, SupraÃ l, WasilkÃ ³w and ZabÃ udÃ ³w in the powiat biaÃ ostocki,  the gminy of DÃ browa BiaÃ ostocka, JanÃ ³w, Krynki, KuÃ ºnica, Nowy DwÃ ³r, Sidra, SokÃ ³Ã ka and SzudziaÃ owo in the powiat sokÃ ³lski,  the gmina of Lipsk in the powiat augustowski,  the gmina of Dubicze Cerkiewne, the parts of the gminy of Kleszczele and Czeremcha located to the East of road number 66, in the powiat hajnowski,  the part of the gmina of Bielsk Podlaski located to the East of the line created by road number 19 (going northwards from the city of Bielsk Podlaski) and prolonged by the eastern border of the city of Bielsk Podlaski and road number 66 (going southwards from the city of Bielsk Podlaski), the part of the gmina of Orla located to the East of road number 66, in the powiat bielski. PART III 1. Estonia The following areas in Estonia:  the linn of Elva,  the linn of VÃ µhma,  the maakond of JÃ µgevamaa,  the maakond of JÃ ¤rvamaa,  the maakond of Valgamaa,  the maakond of VÃ µrumaa,  the part of the vald of Kuusalu located to the South of road 1 (E20),  the part of the vald of PÃ ¤rsti located to the East of road 24126,  the part of the vald of Suure-Jaani located to the East of road 49,  the part of the vald of Tamsalu located to the South-West of the Tallinn-Tartu railway,  the part of the vald of Tartu located to the West of the Tallinn-Tartu railway,  the part of the vald of Viiratsi located to the East of the line defined by the Western part of road 92 until the junction to road 155, then road 155 until the junction to road 24156, then road 24156 until it crosses the Verilaske river, then the Verilaske river until it reaches the southern border of the vald,  the vald of Aegviidu,  the vald of Anija,  the vald of Kadrina,  the vald of Kolga-Jaani,  the vald of Konguta,  the vald of KÃ µo,  the vald of Laeva,  the vald of NÃ µo,  the vald of Paistu,  the vald of Puhja,  the vald of Rakke,  the vald of Rannu,  the vald of RÃ µngu,  the vald of Saarepeedi,  the vald of Tapa,  the vald of TÃ ¤htvere,  the vald of Tarvastu,  the vald of Ã lenurme,  the vald of VÃ ¤ike-Maarja. 2. Latvia The following areas in Latvia:  in the novads of LimbaÃ ¾u, the pagasti of ViÃ ¼Ã ·enes, PÃ les and Katvaru,  in the novads of SalacgrÃ «vas, the pagasti of AinaÃ ¾u and SalacgrÃ «vas,  the novads of Aglonas,  the novads of Alojas,  the novads of BeverÃ «nas,  the novads of Burtnieku,  the novads of Ciblas,  the novads of Dagdas,  the novads of Daugavpils,  the novads of KÃ rsavas,  the novads of KrÃ slavas,  the novads of Ludzas,  the novads of Mazsalacas,  the novads of NaukÃ ¡Ã nu,  the novads of PreiÃ ¼u,  the novads of RÃ zeknes,  the novads of RiebiÃ u,  the novads of RÃ «jienas,  the novads of StrenÃ u,  the novads of Valkas,  the novads of VÃ rkavas,  the novads of ViÃ ¼Ã nu,  the novads of Zilupes,  the republikas pilsÃ ta of Daugavpils,  the republikas pilsÃ ta of RÃ zekne,  the pilsÃ ta of AinaÃ ¾i,  the pilsÃ ta of SalacgrÃ «va. 3. Lithuania The following areas in Lithuania:  in the rajono savivaldybÃ  of AnykÃ ¡Ã iai, the seniÃ «nijos of DebeikiÃ ³, SkiemoniÃ ³, VieÃ ¡intÃ ³, AndrioniÃ ¡kio, SvÃ dasÃ ³, TroÃ ¡kÃ «nÃ ³, Traupio and the part of the seniÃ «nija of AnykÃ ¡Ã iÃ ³ located north east to the road No 121 and No 119,  in the rajono savivaldybÃ  of Alytus, the seniÃ «nija of ButrimoniÃ ³,  in the rajono savivaldybÃ  of Jonava the seniÃ «nijos of UpninkÃ ³, Ruklos, DumsiÃ ³, UÃ ¾usaliÃ ³, Kulvos and, in the seniÃ «nija of Ã ½eimiai, the kaimai Akliai, Akmeniai, BarsukinÃ , BlauzdÃ ¾iai, Gireliai, JagÃ lava, Juljanava, Kuigaliai, Liepkalniai, MartyniÃ ¡kiai, MilaÃ ¡iÃ ¡kiai, Mimaliai, Naujasodis, Normainiai I, Paduobiai, Palankesiai, PamelnytÃ lÃ , PÃ dÃ ¾iai, SkrynÃ s, Svalkeniai, Terespolis, VarpÃ nai, Ã ½eimiÃ ³ gst., Ã ½ieveliÃ ¡kiai and Ã ½eimiÃ ³ miestelis,  the rajono savivaldybÃ  of KaiÃ ¡iadorys,  in the rajono savivaldybÃ  of Kaunas, the seniÃ «nijos of VandÃ ¾iogalos, LapiÃ ³, KarmÃ lavos and NeveroniÃ ³,  in the rajono savivaldybÃ  of KÃ dainiai, the seniÃ «nija of PelÃ dnagiÃ ³,  in the rajono savivaldybÃ  of Prienai, the seniÃ «nijos of Jiezno, StakliÃ ¡kiÃ ³,  in the rajono savivaldybÃ  of PanevÃ Ã ¾ys, the seniÃ «nijos of MieÃ ¾iÃ ¡kiÃ ³ and Raguvos,  in the rajono savivaldybÃ  of Ã alÃ ininkai, the seniÃ «nijos of Baltosios VokÃ s, PabarÃ s, Dainavos, KalesninkÃ ³,  in the rajono savivaldybÃ  of VarÃ na, the seniÃ «nijos of ValkininkÃ ³, JakÃ nÃ ³,, MatuizÃ ³, VarÃ nos, VydeniÃ ³,  in the rajono savivaldybÃ  of Vilnius the parts of the seniÃ «nija of SudervÃ  and DÃ «kÃ ¡tai located to the South-West from the road No 171,  in the rajono savivaldybÃ  of Utena, the seniÃ «nijos of UÃ ¾paliÃ ³, VyÃ ¾uonÃ ³, LeliÃ «nÃ ³,  the savivaldybÃ  of ElektrÃ nai,  the miesto savivaldybÃ  of Jonava,  the miesto savivaldybÃ  of KaiÃ ¡iadorys,  the rajono savivaldybÃ  of KupiÃ ¡kis,  the rajono savivaldybÃ  of Trakai. 4. Poland The following areas in Poland:  the gminy of CzyÃ ¼e, BiaÃ owieÃ ¼a, HajnÃ ³wka with the city of HajnÃ ³wka, Narew, Narewka in the powiat hajnowski. PART IV Italy The following areas in Italy:  all areas of Sardinia.